NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
FRANK PALACIOS,
Plaintiff-Appellant,
V.
UNITED STATES,
Respondent-Appellee.
2012-5028 .
Appea1 from the United StateS Court of Federa1
Clain1s in case no. 11-CV-259, Senior Judge Robert H.
Hodges, Jr.
ON MOTION
ORDER
Fr:-ink Palacios moVes, out of time, for a 14-day exten-
sion of time, until Fe‘oruary 6, 2012, to file his opposition
to the United States’ motion for summary aHirmance.
The United States does not oppose.

PALACIOS V. US 2
Upon consideration thereof,
IT ls ORDERED THAT:
The motion for an extension of time is granted
FoR THE COURT
FEB 07 2012 /s/ Jan Horba1y
Date J an Horba1y
Clerk s
cc: Michae1D.J. Eisenberg, Esq.
Danie1B. Volk, Esq.
FlLED
325 us counT oFAPPEALs son
ms FsnEnn macon
FEB 07 2012
- JAN HORBAl¥
CLERK